                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 1 of 13


                                 THOMAS R. BURKE (Bar No. 141930)         SIMON J. FRANKEL (Bar No. 171552)
                             1   DAVIS WRIGHT TREMAINE LLP                Email: sfrankel@cov.com
                             2   505 Montgomery Street, Suite 800         ALEXA HANSEN (Bar No. 267271)
                                 San Francisco, CA 94111                  Email: ahansen@cov.com
                             3   Telephone:(415) 276-6500                 ETHAN FORREST (Bar No. 286109)
                                 Facsimile: (415) 276-6599                Email: eforrest@cov.com
                             4   Email: thomasburke@dwt.com               SEAN HOWELL (Bar No. 315967)
                                                                          Email: showell@cov.com
                             5   AMBIKA K. DORAN (pro hac vice)
                                                                          ABIGAIL P. BARNES (Bar No. 313809)
                                 DAVIS WRIGHT TREMAINE LLP
                             6                                            Email: abarnes@cov.com
                                 1201 Third Avenue, Suite 2200
                                                                          COVINGTON & BURLING LLP
                                 Seattle, WA 98101
                             7                                            1 Front Street, 34th & 35th Floors
                                 Telephone:(206) 757-8030
                                                                          San Francisco, CA 94111
                             8   Facsimile: (206) 757-7030
                                                                          Telephone:(415) 591-6000
                                 Email: ambikadoran@dwt.com
                                                                          Facsimile: (415) 955-6552
                             9   BRENDAN CHARNEY (Bar No. 293378)
                            10   DAVIS WRIGHT TREMAINE LLP
                                 865 South Figueroa Street, Suite 2400
                            11   Los Angeles, CA 90017
DAVIS WRIGHT TREMAINE LLP




                                 Telephone:(213) 633-6800
                            12   Facsimile: (213) 633-6899
                                 Email: brendancharney@dwt.com
                            13
                                 Attorneys for Defendants
                            14   REVEAL FROM THE CENTER FOR INVESTIGATIVE
                                 REPORTING; MATT SMITH; and AMY WALTERS
                            15

                            16
                                                        THE UNITED STATES DISTRICT COURT
                            17                        THE NORTHERN DISTRICT OF CALIFORNIA

                            18
                                 PLANET AID INC.; and LISBETH THOMSEN,      Case No. 17-cv-03695-MMC
                            19
                                             Plaintiff,                     DEFENDANTS’ RESPONSE TO
                            20                                              PLAINTIFFS’ MEMORANDUM IN
                                       v.                                   SUPPORT OF MOTION FOR
                            21                                              CLARIFICATION AS TO
                                 REVEAL, CENTER FOR INVESTIGATIVE           JURISDICTIONAL DISCOVERY;
                            22   REPORTING; MATT SMITH; and AMY             REQUEST FOR SANCTIONS
                                 WALTERS,
                            23                                              Judge:      Hon. Maxine Chesney
                                             Defendant.
                            24                                              Date:       September 6, 2019
                                                                            Time:       9:00 a.m.
                            25                                              Location:   Courtroom 7 – 19th Floor
                                                                                        450 Golden Gate Avenue
                            26                                                          San Francisco, CA 94102
                            27

                            28
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                      Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 2 of 13


                                                                                 TABLE OF CONTENTS
                             1
                                                                                                                                                                   Page
                             2
                                 I.       INTRODUCTION ............................................................................................................... 1
                             3
                                 II.      STATEMENT OF FACTS.................................................................................................. 2
                             4
                                 III.     ARGUMENT ...................................................................................................................... 5
                             5
                                          A.        The Court Should Deny the Motion, Which Improperly Seeks Reconsideration. .. 5
                             6
                                          B.        The Court Should Deny Planet Aid’s Motion on the Merits................................... 6
                             7
                                          C.        The Court Should Sanction Planet Aid and Its Counsel. ........................................ 9
                             8
                                 IV.      CONCLUSION ................................................................................................................. 10
                             9

                            10

                            11
DAVIS WRIGHT TREMAINE LLP




                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                          i
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                   Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 3 of 13


                                                                                   TABLE OF AUTHORITIES
                             1
                                                                                                                                                                         Page(s)
                             2

                             3   Cases

                             4   Chambers v. NASCO, Inc.,
                                    501 U.S. 32 (1991) .................................................................................................................... 9
                             5
                                 Godoy v. Brown,
                             6      No. 18-cv-06650-HSG (PR), 2019 WL 1274789 (N.D. Cal. Mar. 20, 2019) ........................... 6
                             7   Great Am. Ins. Co. v. Chang,
                             8      No. 12–00833–SC, 2013 WL 3965420 (N.D. Cal. July 31, 2013) ........................................... 9

                             9   Herman v. YellowPages.com, LLC,
                                    780 F. Supp. 2d 1028 (S.D. Cal. 2011) ..................................................................................... 6
                            10
                                 Kona Enters., Inc. v. Estate of Bishop,
                            11      229 F.3d 877 (9th Cir. 2000) ..................................................................................................... 6
DAVIS WRIGHT TREMAINE LLP




                            12   Lam Research Corp. v. Schunk Semiconductor,
                                    65 F. Supp. 3d 863 (N.D. Cal. 2014) ........................................................................................ 5
                            13

                            14   Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc.,
                                    5 F.3d 1255 (9th Cir. 1993) ....................................................................................................... 6
                            15
                                 Toombs v. Leone,
                            16      777 F.2d 465 (9th Cir. 1985) ..................................................................................................... 9
                            17   Toys “R” Us, Inc. v. Step Two, S.A.,
                                    318 F.3d 446 (3d Cir. 2003) ...................................................................................................... 7
                            18
                                 Wells Fargo & Co. v. Wells Fargo Exp. Co.,
                            19
                                    556 F.2d 406 (9th Cir. 1977) ..................................................................................................... 6
                            20
                                 Wilkins v. Ahern,
                            21      No. C 08-1084 MMC (PR), 2014 WL 1724196 (N.D. Cal. Apr. 30, 2014) ............................. 6

                            22   Statutes
                            23   Cal. Civ. Proc. Code § 425.16 ......................................................................................................... 9
                            24   Civ. L.R. 1-4 .................................................................................................................................... 9
                            25
                                 Civ. L. R. 7-9(c) .......................................................................................................................... 5, 9
                            26
                                 Md. Code Ann. Cts. & Jud. Proc. § 5-807 (2004) ........................................................................... 9
                            27

                            28

                                                                         ii
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 4 of 13


                             1          Defendants Reveal, Center for Investigative Reporting, Matt Smith, and Amy
                             2   Walters (“Reveal”) file this Response to the Motion for Clarification as to Jurisdictional
                             3   Discovery of Plaintiffs Planet Aid Inc. and Lisbeth Thomsen (“Planet Aid”).
                             4                                       I.      INTRODUCTION
                             5          This motion marks Planet Aid’s fifth attempt to have this case heard in the federal district
                             6   court for the District of Maryland—this time in the form of a “motion for clarification” of the
                             7   Court’s order denying jurisdictional discovery. It should also be the last. The Court should deny
                             8   Planet Aid’s request for jurisdictional discovery and sanction it and its counsel for wasting this
                             9   Court’s and Reveal’s resources, all in an effort to find a friendlier forum.
                            10          First, the Court should deny the motion because it is, in substance, a motion for
                            11   reconsideration for which Planet Aid did not obtain leave, as Local Civil Rule 7-9(a) requires.
DAVIS WRIGHT TREMAINE LLP




                            12   This Court already considered Planet Aid’s request for jurisdictional discovery, permitted it to
                            13   take one deposition, and denied its motion to retransfer the case. That the denial was “without
                            14   prejudice” does not mean that the Court permitted jurisdictional discovery. To the contrary,
                            15   Planet Aid sought several categories of discovery, and the Court refused to permit them.
                            16          Second, the Court should deny Planet Aid’s motion because Planet Aid has not provided
                            17   any new reason why jurisdictional discovery will uncover facts sufficient to convey personal
                            18   jurisdiction over Reveal in Maryland. As the transferor court and this Court correctly held,
                            19   jurisdiction is not proper merely because Reveal reporters spoke with Maryland sources and
                            20   partnered with a Washington, D.C.-based television station, or because two Reveal employees
                            21   with (at best) tangential involvement in the reporting live (or lived) in Maryland. Additional
                            22   evidence of those facts does not change the proper result: Where, as here, a news organization
                            23   conducts its reporting from its home offices in California and travels the globe to conduct
                            24   interviews, jurisdiction is not proper where the plaintiff is (allegedly) headquartered merely
                            25   because some reporting happened there. Otherwise, jurisdiction would always be proper in a
                            26   plaintiff’s principal place of business—and that is not the law.
                            27

                            28

                                                                         1
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 5 of 13


                             1          For these reasons, Reveal respectfully asks the Court to deny Planet Aid’s motion, and to
                             2   impose sanctions on Planet Aid and its counsel for frivolous, duplicative filings that contravene
                             3   the Local Rules.
                             4                                  II.     STATEMENT OF FACTS
                             5          The lawsuit targets statements made by Reveal, a California-based investigative news
                             6   organization, in reporting about Planet Aid’s international operations, its connections to an
                             7   alleged cult headed by a Danish fugitive, and the effect of Planet Aid’s practices on the poorest
                             8   of farmers in Southern Africa. Dkt. 21 (“Transfer Order”) at 3 (citing Dkt. 11-13, Walters Decl.
                             9   ¶ 8; Dkt. 11-12, Smith Decl. ¶ 7). Planet Aid operates in at least twenty-one states, has affiliates
                            10   in sixteen African countries, and purports to have its principal place of business in Maryland. Id.
                            11   at 2. At the time of the lawsuit, the reporters working on the Planet Aid stories, Matt Smith and
DAVIS WRIGHT TREMAINE LLP




                            12   Amy Walters, lived in California and worked in Reveal’s Emeryville, California offices. Id.
                            13   (citing No. 11-12 ¶¶ 2-5, 11-13 §§ 2-6). Reveal publishes its reports on its website
                            14   www.RevealNews.org, and the servers for its site are also in Emeryville. Id. (citing 11-11 ¶ 7).
                            15          The bulk of the challenged statements appear in Reveal’s first two reports, both released
                            16   in spring 2016. The first, a podcast, was recorded in California and directed to a national and
                            17   global audience. Reveal reported, for example, that Smith and Walters traveled to Denmark to
                            18   speak to sources, visited Malawi to check on a handful of Planet Aid projects, and visited USDA
                            19   headquarters in Washington, D.C.—among other travels. E.g., Transfer Order at 3 (detailing the
                            20   reporters’ travels to New York, Washington, D.C., California, South Africa, Malawi, Mexico,
                            21   and Denmark). The second was published on Reveal’s website; Smith and Walters wrote, edited
                            22   and published that article from California. See Dkt. 75 at 2; see also Dkt. 78-3. The remaining
                            23   publications Planet Aid targets largely repeat the allegedly defamatory statements.
                            24          Planet Aid filed its complaint August 25, 2016, in the federal district court for the District
                            25   of Maryland, asserting defamation and related claims. Dkt. 3. On October 31, 2016, Reveal
                            26   filed a motion to dismiss for lack of personal jurisdiction and improper venue. Dkt. 11. The
                            27   Maryland court granted the motion and transferred the case to this District. Transfer Order.
                            28

                                                                         2
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 6 of 13


                             1          On July 11, 2017, Planet Aid filed a motion to retransfer the case to Maryland, or in the
                             2   alternative, to take jurisdictional discovery. Dkt. 32. Planet Aid argued that the Maryland court
                             3   erred by failing to consider certain Maryland contacts. Relevant here, Planet Aid complained
                             4   that the Maryland court had failed to even mention “Pam Fritzler, the co-conspirator who
                             5   assisted Defendants.” Dkt. 49 at 5-7, 7 n.10 & 12; see also Opp. to Mot. to Transfer (Dkt. 13-27)
                             6   at 30 (“Fritzler joined in numerous letters and complaints to the USDA about Planet Aid”).
                             7   Planet Aid also argued that the court failed to adequately consider the fact that Reveal
                             8   “participated in the ‘joint-investigation’ and program with” NBC’s Washington affiliate’s “I-
                             9   Team.” Dkt. 49 at 9; see also Dkt. 13-27 (arguing to Maryland court that the I-Team
                            10   investigation provided basis for jurisdiction). But see Transfer Order at 19 (“partnering with
                            11   NBC 4 to air stories about Planet Aid” was insufficient to give rise to jurisdiction in Maryland).
DAVIS WRIGHT TREMAINE LLP




                            12   Planet Aid also argued that the transfer “was based on misleading information given by” Reveal,
                            13   including that Deborah George, a Reveal radio editor, lived in Maryland; the reporting was
                            14   “targeted at and published in Maryland”; and Reveal “contacted several Maryland residents.”
                            15   Dkt. 32 at 1.
                            16          In the alternative to a retransfer, Planet Aid sought specified jurisdictional discovery,
                            17   including discovery concerning communications “involving any Maryland resident, and
                            18   discussing or mentioning either plaintiff, and/or the defamatory subjects or materials”;
                            19   “involving any Maryland resident and relating to the defamatory materials or defamatory
                            20   subjects”; “to, from, or involving Tisha Thompson and/or NBC I-Team”; and those “involving
                            21   any staff employed by Reveal and residing in Maryland.” Dkt. 32 at 18-22.
                            22          On October 30, 2017, the Court rejected Planet Aid’s argument that the Maryland court
                            23   had erred, finding the transfer had not been “clearly erroneous.” Dkt. 51 at 1. The Court also
                            24   held that “[w]ith regard to jurisdictional discovery, to the extent plaintiffs’ request encompasses
                            25   the deposition of Deborah George, the request is hereby GRANTED.” Id. In connection with
                            26   the deposition, the Court permitted Planet Aid to discover communications between George and
                            27   any other Reveal employee concerning Planet Aid. Dkt. 65 at 1. Following this discovery,
                            28

                                                                         3
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 7 of 13


                             1   Planet Aid filed a supplemental brief, arguing that another Reveal employee, Susanne Reber,
                             2   lived in Maryland, and that there were additional sources in Maryland. Dkt. 70.
                             3          On March 8, 2018, the Court denied the motion for retransfer because the evidence
                             4   showed that George “had no role in the writing or editing of the scripts or podcasts”; Planet Aid
                             5   failed to show Reber “resided in Maryland at a time relevant to the instant claims”; and
                             6   “defendants’ disclosure of three additional Maryland sources does not, contrary to plaintiffs’
                             7   contention, warrant further inquiry.” Dkt. 75 at 4, 6.
                             8          Undaunted, Planet Aid amended its complaint, adding allegations about reporting
                             9   published after Reber moved to Maryland, as well as Reveal’s failure to issue a retraction (which
                            10   also occurred after Reber moved). See Third Amended Complaint [Dkt. 78]. It then moved for
                            11   reconsideration of the Court’s order. Dkt. 79. On April 12, 2018, the Court denied the motion.
DAVIS WRIGHT TREMAINE LLP




                            12   Dkt. 81 at 1-2. The denial was without prejudice to refiling, “if, in the course of discovery,
                            13   plaintiffs develop new information bearing on personal jurisdiction and venue.” Id. at 2.
                            14          In its motion for “clarification,” filed August 2, 2019, Planet Aid again asks this Court to
                            15   permit jurisdictional discovery, claiming it is “illogical for Defendants to contend that this Court
                            16   intended to allow the motion to be renewed following discovery, but that it did not intend for that
                            17   discovery to bear on jurisdiction.” Mot. at 4. To support its request, Planet Aid claims there
                            18   have been “three significant revelations bearing on jurisdiction and the need for discovery
                            19   specifically related to jurisdiction”: (1) Reber “was included on 106 emails which were created
                            20   on or after” she moved to Maryland; (2) Smith stated in an email that Reveal was engaged in a
                            21   “full blown collaboration” with the NBC I-Team, including by helping locate two sources in
                            22   Maryland; and (3) “one of the primary sources” for Reveal “was Maryland resident Pamela
                            23   Fritzler.” Mot. at 2–3. Elsewhere, Planet Aid claims that Reveal recorded an interview in
                            24   Baltimore, and that Reveal relied on documents “stolen” from Planet Aid’s Maryland offices—
                            25   apparently because Smith mentioned Reveal had files from Planet Aid’s computers, not that
                            26   those files were stolen by Reveal or anyone else. Mot. at 4.
                            27          Planet Aid claims Reveal has refused to produce any discovery concerning the I-Team
                            28   investigation. Mot. at 1. Not so. In response to a subpoena to Reber, Reveal’s counsel agreed to

                                                                         4
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 8 of 13


                             1   search for more than 90 terms. See Declaration of Ambika Doran [Dkt. 162-1] Ex. B, C. There
                             2   were no documents suggesting Reber was involved with the I-Team investigation. Id. Ex. C.
                             3   When asked to produce all documents concerning the I-Team investigation, Reveal’s counsel
                             4   explained in April 2019 that such discovery is protected by California’s privilege for
                             5   newsgathering materials and is also beyond the scope of appropriate discovery in this case.
                             6   Declaration of Ethan Forrest Ex. A. Reveal’s counsel later confirmed this position twice in May
                             7   2019, stressing that Planet Aid’s requests were inappropriate based on the Court’s orders on
                             8   jurisdictional discovery. Id. Exs. B, C.
                             9                                         III.    ARGUMENT
                            10   A.     The Court Should Deny the Motion, Which Improperly Seeks Reconsideration.
                            11          Planet Aid has already sought and this Court has ruled on the question of jurisdictional
DAVIS WRIGHT TREMAINE LLP




                            12   discovery. More than a year ago, Planet Aid asked the Court to retransfer this case to Maryland,
                            13   or in the alternative, permit discovery of several categories of documents bearing on Reveal’s
                            14   connections with Maryland. Dkt. 32. The Court permitted a single deposition, after which the
                            15   Court denied the motion. Dkt. 75. Planet Aid sought leave to file a motion for reconsideration,
                            16   which the Court also denied. Dkts. 79, 81. Now, Planet Aid asks to take discovery on virtually
                            17   identical topics, again so it may seek a retransfer of this case. Though labeled a motion for
                            18   “clarification,” the motion is a poorly disguised motion for reconsideration.
                            19          Under Rule 7-9(a), “[n]o party may notice a motion for reconsideration without first
                            20   obtaining leave of Court to file the motion.” Because Planet Aid did not seek, much less obtain,
                            21   permission to file its motion, the Court should deny it on this ground alone. That it labeled its
                            22   motion as one for “clarification” is irrelevant: A party may not “circumvent the applicability of
                            23   Local Rule 7–9 merely by avoiding the ‘motion for reconsideration’ label. Courts routinely look
                            24   to the substance of the motion rather than how it is styled in determining the standard to apply.”
                            25   Lam Research Corp. v. Schunk Semiconductor, 65 F. Supp. 3d 863, 869 (N.D. Cal. 2014) (citing
                            26   Semiconductor Energy Lab. Co., Ltd. v. Chi Mei Optoelectronics Corp., No. C04–04675 MHP,
                            27   2006 WL 2130866 (N.D. Cal. July 27, 2006) (party’s “motion for clarification” of claim
                            28   construction order was “in substance, a motion for reconsideration”)).

                                                                         5
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 9 of 13


                             1          The Court should dismiss Planet Aid’s motion—as this Court has done for similar
                             2   reasons in other cases—because it ignores the plain requirements of the Local Rules. E.g.,
                             3   Wilkins v. Ahern, No. C 08-1084 MMC (PR), 2014 WL 1724196, at *2 (N.D. Cal. Apr. 30,
                             4   2014) (dismissing motion for reconsideration because it failed to comply with Rule 7-9) (citing
                             5   Tri–Valley CARES v. U.S. Dept. of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012) (“Denial of a
                             6   motion as the result of a failure to comply with local rules is well within a district court’s
                             7   discretion.”)); see also, e.g., Godoy v. Brown, No. 18-cv-06650-HSG (PR), 2019 WL 1274789,
                             8   at *2 (N.D. Cal. Mar. 20, 2019) (denying motion for reconsideration for same reason, and also
                             9   because the motion did not set out any additional material facts or law).
                            10   B.     The Court Should Deny Planet Aid’s Motion on the Merits.
                            11          Even if the Court considers Planet Aid’s improper motion, the Court should deny it.
DAVIS WRIGHT TREMAINE LLP




                            12          First, Planet Aid has not met the requirements to file a motion for reconsideration, which
                            13   is an “extraordinary remedy, to be used sparingly in the interests of finality and conservation of
                            14   judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)
                            15   (citation omitted). Reconsideration is proper if (1) the party seeking reconsideration presents the
                            16   Court newly discovered evidence, (2) the court committed clear error or the initial decision was
                            17   manifestly unjust, or (3) there is an intervening change in controlling law. Sch. Dist. No. 1J,
                            18   Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (citations omitted).
                            19   Planet Aid does not claim the Court clearly erred or that the law has changed. Nor, for the
                            20   reasons that follow, does the “newly discovered” evidence require reconsideration.
                            21          Reveal agrees jurisdictional discovery is proper if it “might well develop facts sufficient
                            22   to constitute a basis for jurisdiction,” “where pertinent facts bearing on the question of
                            23   jurisdiction are in dispute,” or a “more satisfactory showing of the facts is necessary.” See Mot.
                            24   at 5 (citing cases). As a corollary, jurisdictional discovery is unnecessary where “it is clear that
                            25   further discovery would not demonstrate facts sufficient to constitute a basis for jurisdiction.”
                            26   Wells Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 430 (9th Cir. 1977); see also, e.g.,
                            27   Herman v. YellowPages.com, LLC, 780 F. Supp. 2d 1028, 1036 (S.D. Cal. 2011) (denying
                            28

                                                                         6
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 10 of 13


                             1   discovery where plaintiff did not demonstrate “pertinent facts” that were controverted or needing
                             2   a more satisfactory showing to determine jurisdiction).
                             3           Here, however, this standard is not satisfied—as the Court has already twice held.
                             4   Indeed, even in the Third Circuit—which Planet Aid claims permits jurisdictional discovery so
                             5   long as there is a non-frivolous basis for jurisdiction—the plaintiff must present allegations that
                             6   suggest “with reasonable particularity” the possible existence of the requisite “contacts between
                             7   [the party] and the forum state.” Toys "R" Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456 (3d Cir.
                             8   2003) (citation omitted). Planet Aid has not done so.
                             9           Where, as here, the plaintiff asserts a court may exercise specific jurisdiction over the
                            10   defendant, “the minimum contacts test requires the plaintiff to show (1) ‘that the defendant
                            11   purposefully directed his activities at the residents of the forum,’ and (2) ‘that the plaintiff’s
DAVIS WRIGHT TREMAINE LLP




                            12   cause of action arise[s] out of those activities.’” Dkt. 75 at 2-3 (quoting Consulting Engineers
                            13   Corp. v. Geometric Ltd., 561 F.3d 273, 277 (4th Cir. 2009). “A plaintiff’s claims ‘arise out of
                            14   the activities directed at the forum’ where ‘the defendant’s contacts with the forum state form the
                            15   basis of the suit.’” Dkt. 75 at 2-3 (quoting Consulting Engineers, 561 F.3d at 278-79). As the
                            16   transferor court and this Court correctly held, Planet Aid has shown neither: There is no evidence
                            17   to suggest Reveal directed its activities at Maryland specifically, rather than the nation or the
                            18   world; and the claims do not “arise” out of contacts with Maryland. The “new” evidence Planet
                            19   Aid identifies does not change this result.
                            20           First, this Court has already denied and should again deny jurisdictional discovery based
                            21   on Reber’s residence in Maryland. Planet Aid claims, “on information and belief,” that
                            22   discovery has revealed 106 emails on which Reber was an addressee that were created on or after
                            23   she moved to Maryland. Mot. at 2–3; Dkt. 218-1 ¶ 5. Tellingly, Planet Aid does not explain
                            24   what those documents show or why they would support jurisdiction in Maryland. In fact, the
                            25   documents show Reber was forwarded and copied on emails relating to CIR’s partnership with
                            26   the BBC, and that she and was invited to—but did not participate in—a meeting while she was in
                            27   California. Forrest Decl. Ex. D (CIR-SR-000513). None of the documents suggests Reber
                            28   drafted or revised any of the publications at issue, which is the only possible basis for specific

                                                                         7
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 11 of 13


                             1   jurisdiction based on her residence in Maryland—as the reporting itself was conducted largely in
                             2   California, Denmark, and Africa.
                             3           Second, the Court has denied and should again deny jurisdictional discovery about the I-
                             4   Team investigation. Planet Aid claims the Court’s decision to deny retransfer was based on
                             5   Reveal’s assertion that its only involvement in the program was to provide an interview from its
                             6   San Francisco office. Mot. at 7. In fact, Reveal argued that “to the extent Smith and Walters
                             7   participated, they did so from California, not Maryland.” Dkt. 14 at 10. Thus, it should come as
                             8   no surprise, as Planet Aid points out, that an interview occurred in Baltimore—with Smith and
                             9   Walters participating from California. Rosenthal Decl. (Dkt. 218-1) Ex. B. As the transferor
                            10   court held, “communications made by non-residents from outside of Maryland to a Maryland
                            11   resident, alone, are insufficient to exercise jurisdiction.” Transfer Order at 26. Similarly
DAVIS WRIGHT TREMAINE LLP




                            12   irrelevant is Smith’s email stating that Reveal was involved in a “formal
                            13   partnership/collaboration” with NBC. This is not new information: both the transferor court and
                            14   this Court knew about the partnership, since Smith and Walters are listed as authors on the
                            15   report, which describes the effort as a “joint investigation.” See, e.g., Dkt. 13 at 45 (Ex. J-2)
                            16   (citing the report to the transferor court), Dkt. 71-15 (citing the report to this Court). In fact, the
                            17   transferor court expressly rejected Planet Aid’s claims that “partnering with NBC 4 to air stories
                            18   about Planet Aid” was sufficient to give rise to jurisdiction in Maryland. Transfer Order at 19;
                            19   see also Dkts. 51, 75, 81. There is no reason to think additional discovery into the NBC report
                            20   could now provide the basis for jurisdiction in Maryland.
                            21           Finally, the Court has denied and should again deny jurisdictional discovery as to
                            22   “additional communications involving Maryland residents,” including Pamela Fritzler. Again, as
                            23   the Maryland federal court held, “communications made by non-residents from outside of
                            24   Maryland to a Maryland resident, alone, are insufficient to exercise jurisdiction.” Transfer Order
                            25   at 26. Thus, as this Court affirmed, it is irrelevant that Smith allegedly located two sources in
                            26   Maryland, or that Smith and Walters conducted an interview from California with a source
                            27   sitting in Baltimore. See Dkt. 75 at 6 (“[D]efendants’ disclosure of three additional Maryland
                            28   sources does not, contrary to plaintiffs’ contention, warrant further inquiry.”).

                                                                         8
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 12 of 13


                             1          Three decisions have held that this matter belongs in California. Planet Aid’s purported
                             2   basis for additional jurisdictional discovery will do nothing more than needlessly waste the
                             3   parties’ and the Court’s time—something its motion for “clarification” has already done and for
                             4   which the Court should impose sanctions.
                             5   C.     The Court Should Sanction Planet Aid and Its Counsel.
                             6          Planet Aid has repeatedly tried the same arguments to get this case transferred to
                             7   Maryland, in what is an obvious attempt to forum shop. Although Maryland does have an anti-
                             8   SLAPP statute, that statute is far weaker than the California statute. For example, Maryland’s
                             9   law requires a showing that the plaintiff brought its lawsuit in bad faith and with the intent to
                            10   suppress speech; does not provide for an automatic right of appeal; does not presumptively stay
                            11   discovery pending a motion; and does not permit a prevailing movant to obtain its attorneys’
DAVIS WRIGHT TREMAINE LLP




                            12   fees. Compare Md. Code Ann. Cts. & Jud. Proc. § 5-807 (2004) with Cal. Civ. Proc. Code
                            13   § 425.16. In any event, regardless of motive, Planet Aid’s repetition of its arguments without
                            14   any intervening factual or legal changes is contrary to the Local Rules. Civ. L.R. 1-4, 7-9(c).
                            15          In such circumstances, the Court may impose sanctions under the Local Rules and
                            16   pursuant to its inherent authority. Under Civ. L. R. 7-9(c), parties that violate the Local Rules’
                            17   restrictions on repeating arguments in a reconsideration motion “shall be subject to appropriate
                            18   sanctions.” (Emphasis added.); see also Civ. L.R. 1-4 (“Failure by counsel or a party to comply
                            19   with any duly promulgated local rule or any Federal Rule may be a ground for imposition of any
                            20   authorized sanction”). Other judges in this District have entered sanctions on this basis. E.g.,
                            21   Great Am. Ins. Co. v. Chang, No. 12–00833–SC, 2013 WL 3965420, at *2 (N.D. Cal. July 31,
                            22   2013) (awarding sanctions under Local Rule 7-9(c), concluding sanctions were proper for the
                            23   independent reason that party disregarded other Local Rules). The Court also has the inherent
                            24   power to impose sanctions as a means of managing its own affairs and achieving the orderly and
                            25   expeditious disposition of cases. Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991); see also
                            26   Toombs v. Leone, 777 F.2d 465, 471 (9th Cir. 1985) (affirming sanctions under courts’ inherent
                            27   powers when a party that disregarded Local Rules knew about the relevant requirements and did
                            28   not follow them).

                                                                         9
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
                                  Case 3:17-cv-03695-MMC Document 222 Filed 08/16/19 Page 13 of 13


                             1          Again, Planet Aid and its counsel have made and lost the same arguments over and over.
                             2   Nothing in their latest submission is new. Reveal respectfully asks the Court to not only deny
                             3   the motion, but to require Planet Aid and its counsel to pay Reveal the fees and costs incurred in
                             4   responding to Planet Aid’s frivolous motion, and impose any other sanction it deems fit.
                             5                                        IV.    CONCLUSION
                             6          For the reasons explained above, Reveal respectfully asks the Court to deny Planet Aid’s
                             7   motion and to sanction Planet Aid and its counsel.
                             8

                             9   DATED: August 16, 2019                               Respectfully submitted,
                            10                                                        DAVIS WRIGHT TREMAINE LLP
                            11
DAVIS WRIGHT TREMAINE LLP




                            12                                                        By: s/ Ambika K. Doran
                                                                                             Ambika K. Doran
                            13
                                                                                      Attorneys for Defendants
                            14                                                        REVEAL, CENTER FOR
                                                                                      INVESTIGATIVE REPORTING;
                            15                                                        MATT SMITH; and AMY WALTERS
                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                         10
                                 RESPONSE TO MOTION TO CLARIFY; REQUEST FOR SANCTIONS
                                 Case No. 17-CV-03695-MMC
